COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00515-CR


Eric Paul Khozindar                    §   From County Criminal Court No. 4

                                       §   of Denton County (CR-2014-01347-Y)

v.                                     §   May 28, 2015

                                       §   Opinion by Justice Gabriel

The State of Texas                     §   (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Lee Gabriel
                                       Justice Lee Gabriel